Bothrock, J.
The defendants complain of the judgment *764in the court below, for the reason that the amount thereof is greatly in excess of what it should be under the evidence. We have carefully examined the evidence and arguments of counsel, and our conclusion is that the judgment is correct. It appears to us that the amounts charged and allowed by the court for the several items of the account are shown by a fair preponderance of the evidence to be in accord with the agreement of the parties when the contract for the lumber was made.
Affirmed.